Citation Nr: 1514492	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-03 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left quadriceps disability, to include as secondary to a left knee disability.

3.  Entitlement to a temporary total rating for a left total knee anthroplasty.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to November 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2014, the Veteran requested that his claim for entitlement to nonservice-connected pension with aid and attendance be reopened.  This claim has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Service connection for a left knee disability was initially denied in a January 2007 rating decision on basis that there was no nexus between the Veteran's current disability and his military service.  The Veteran did not appeal this decision.  

2.  The evidence received since the January 2007 denial includes evidence that was not previously of record, but it does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran does not have a diagnosed left quadriceps disability.


CONCLUSIONS OF LAW

1.  The January 2007 RO decision, which denied the Veteran's claim of service connection for a left knee disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The criteria for reopening the claim for service connection for a left knee disability have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a left quadriceps disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4.  The criteria for a temporary total rating have not been met.  38 U.S.C.A. §1156 (West 2014); 38 C.F.R. §§ 4.29, 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard February 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA knee examination in April 2012 and an addendum to that examination report was written later that month.  As the Board is denying the Veteran's application to reopen the claim, the adequacy of this examination is moot with regard to this issue.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

With regard to the claim for a left quadriceps disability, the Veteran was provided a VA medical examination in April 2012 at the same time as his left knee examination.  This examination is adequate upon which to base a determination as it is based on an examination of the Veteran and review of the claims file, with consideration of all pertinent evidence to the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board can continue with consideration of this claim.

II.  New and Material Evidence

Service connection for a left knee disability was denied in a January 2007 rating decision on the basis of a lack of a nexus between the Veteran's current disability and his military service.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Since the prior denial, the Veteran has submitted new private treatment records from A.S.M. & O.C., L.S.M., H.D.C., and T.M.C, and March 2012 and February 2013 lay statements in support of his claim.  The record also contains a new April 2012 VA examination report.

A review of the private treatment records reveals that they document ongoing treatment for the Veteran's knee disability, and they consistently relate the disability to post-service knee injuries.  They contain no references to the Veteran's military service.  They contain no statements, lay or medical, in support of a nexus between the Veteran's knee disability and his military service.  Thus, while these records are considered new, the Board finds that they are not material.  38 C.F.R. § 3.156(a).

In his March 2012 and February 2013 lay statements, the Veteran summarized the history of his knee injuries in service and argued that service connection should be granted.  He stated that he should not be punished for the natural aging process or further aggravation from his civilian occupation because the original injury occurred during active service.  These statements are duplicative of the Veteran's previous statements that he has a left knee disability that is related to his military service.  Again, the Board finds this evidence is not material as it does not support a competent nexus between his disability and his military service, as the Veteran is not competent to relate his in-service left knee injury to his current left knee disability.  38 C.F.R. § 3.156(a); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir., 2006).  

Lastly, there is a new April 2012 VA examination report with addendum.  Therein, the examiner diagnosed the Veteran with left knee arthritis and concluded that the arthritis was less likely than not incurred in or caused by the claimed in-service injury.  The examiner stated that the most likely etiologies of the Veteran's left knee disability are aging, his post-service occupation, and his injury in his post-service occupation.  As this evidence does not support a nexus between the Veteran's disability and his military service, it is not material.  38 C.F.R. § 3.156(a).

Thus, the Board finds that no new and material evidence has been received since the previous January 2007 denial of the claim; there is no doubt to be resolved; the reopening of the Veteran's claim for service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 5107, 5108.

III.  Service Connection Claim

The Veteran seeks service connection for a left quadriceps disability, to include as secondary to a left knee disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection on a direct basis, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  38 C.F.R. § 3.303.

Alternatively, service connection may also be established on a secondary basis where a nonservice-connected disability is proximately caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  From the outset, however, the Board notes that the Veteran is not service connected for a left knee disability and therefore it cannot be the basis of secondary service connection for his left quadriceps claim.  The evidence of record does not indicate that the Veteran's quadriceps claim may be proximately caused or aggravated by any disability for which the Veteran is currently service connected.

The Veteran's service treatment records (STRs) indicate that the Veteran had some impairment in his quadriceps related to his left knee during his military service.  In this regard, the STRs demonstrate that the Veteran suffered an in-service left knee injury while playing softball in June 1975.  The examiner provided an impression of chondromalacia and ordered the Veteran to rehabilitate his knee by performing quadriceps exercises, wrapping his knee with Ace wrap for support, and taking aspirin.  Later the same month the Veteran was seen again and complained that there was still pain after use.  The examiner maintained his impression of chondromalacia and ruled out internal dearrangement.  The examiner assigned the Veteran a "C" profile for 30 days.  (Army physical profile code C relates to limitations in running, marching, standing for long periods, etc.).  In August there was still pain and there was some quadriceps atrophy but no effusion.  The rehabilitation directives were continued, and there was no notation of a continuation of a "C" profile.  There were no further service treatment records relating to the left knee injury, to include the quadriceps.  At the time of the Veteran's separation from service, no residuals of the injury were noted on his August 1977 separation examination.

Post-service treatment records reveal that after discharge from service the Veteran was employed as a coal miner and had several post-service injuries to his left knee.  In January 2010 the Veteran underwent a left total knee arthroplasty at T.M.C.  Post-surgery in an August 2010 private treatment record from L.S.M., the Veteran reported spasms in his quadriceps muscles.  The doctor assigned quadriceps strengthening exercises to help resolve those symptoms.

In April 2012, the Veteran underwent a VA examination.  In the report the examiner noted the Veteran's contention that he had an episode of quadriceps pain with knee pain, was treated with physical therapy, rest, and treatment as part of the left knee condition, which resolved.  Following his separation from service, the Veteran had not been treated for his muscle injury.  At the time of the examination, the Veteran had soreness in the left quadriceps, which was related to his knee condition.  The examiner concluded that there was no objective evidence on examination or in the claims file for a separate muscle disability.  The symptoms the Veteran had in that area are referred pain from his well-documented left knee condition.

In his February 2013 substantive appeal, the Veteran argued that his quadriceps injury is the result of different injuries and the reoccurrence of the left knee injury.

The Board has considered the Veteran's claim for service connection for a left quadriceps disability, to include as secondary to a left knee disability, and finds that the Veteran is not diagnosed with a quadriceps disability.  The Board acknowledges that in-service and post-service medical records contain notations of quadriceps spasms and atrophy related to his left knee disability.  These symptoms, however, do not constitute a diagnosis.  This conclusion is supported by the April 2012 VA examination that determined that there was no evidence of a muscle disability separate from his left knee disability.  Moreover, the Veteran is not competent to provide a diagnosis of a quadriceps disability as he does not have the requisite medical expertise or training to make a diagnosis.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 at n. 4 (Fed. Cir. 2007).  Service connection requires evidence that establishes that the Veteran currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Without a current diagnosis, service connection cannot be granted.  Thus, the elements of service connection have not been met; there is no doubt to be resolved; service connection for a left quadriceps disability is not warranted.  38 U.S.C.A. § 5107.

IV.  Temporary Total Rating

Given that the Veteran is not service connected for his left knee disability or his related quadriceps symptomatology, a temporary total rating for hospitalization or convalescence associated with the January 2010 left total knee anthroplasty is not warranted.  38 U.S.C.A. § 1156; 38 C.F.R. §§ 4.29, 4.30.


ORDER

New and material evidence having not been submitted, the Veteran's application to reopen the claim of entitlement to service connection for a left knee disability is denied.

Service connection for a left quadriceps disability is denied.

A temporary total rating for a left total knee anthroplasty is denied.



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


